  Case 1:19-cv-04087-MKB-RLM Document 49 Filed 10/30/19 Page 1 of 1 PageID #: 310




                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                              LITIGATION BUREAU

                                                October 30, 2019
                                    Writer’s Direct Dial: (212) 416-8108

    By ECF
    The Honorable Margo K. Brodie
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

         Re:     Cmty. Hous. Improvement Program, et al. v. City of New York, et al., No. 19-cv-04087

    Dear Judge Brodie:

           This Office represents Commissioner RuthAnne Visnauskas of the New York State
    Division of Housing and Community Renewal (“DHCR”) in the above-referenced action. In
    accordance with Your Honor’s Individual Practices and Rules, I write to respectfully request a
    five-page extension of the page limit applicable to DHCR’s memorandum of law in support of its
    motion to dismiss the complaint. All parties consent to this request.

           To fully address the allegations and claims raised in Plaintiffs’ 121-page complaint,
    DHCR requires a five-page extension of the Court’s 25-page limit for memoranda of law in
    support of motions under Individual Practice 3.B. DHCR therefore respectfully requests
    permission to file a memorandum of law in support of its motion of 30 pages or less.

           Thank you for your time and attention in this matter.

                                                     Respectfully submitted,

                                                     /s/
                                                     Jonathan D. Conley
                                                     Michael A. Berg
                                                     Assistant Attorneys General

    Copies to Counsel of Record (by ECF)




                  28 LIBERTY ST., NEW YORK, NEW YORK 10005 ● PHONE: (212) 416-8610 ● WWW.AG.NY.GOV
